Citation Nr: 0708677	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-41 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for eye pain.

3.  Entitlement to service connection for cerebral atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Houston, Texas; a 
transcript of that hearing is of record.   

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  An eye pain disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or a service connected 
disorder.

3.  Generalized cerebral atrophy was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service or a service connected 
disorder.
CONCLUSIONS OF LAW

1.  Eye pain was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Generalized cerebral atrophy was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was provided with information regarding VCAA in 
October 2003.  VCAA notice issued in May 2006 vis-à-vis 
several additional claims provided additional notification.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

The veteran is in receipt of Social Security (SSA) disability 
since 1990 but the decision awarding benefits, which details 
the veteran's then present underlying medical disorders, 
references multiple spine disabilities in support of the 
award and makes no suggestion as to any pathological process 
vis-à-vis the claimed disorders presently before the Board.  
At his hearing, before the undersigned, the veteran 
acknowledged that the SSA award was predicated on his back 
disorders.  Accordingly, the Board concludes that the medical 
evidence underlying that decision is not relevant to the 
present appeal and delaying this decision to obtain such 
records would serve no constructive purpose. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in May 
2006.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where a 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  
Service personnel records reflect that the veteran's military 
occupational specialty was a general deck hand.

In this case, service medical records are silent as to 
complaints, findings, treatment or diagnoses relating to eye 
pain and/or cerebral atrophy.  The veteran's discharge 
medical examination reported related body systems as normal.

The veteran had service aboard a ship during the Korean 
conflict.  Exposure to naval gunfire during service was 
conceded, and service connection was established for hearing 
loss and tinnitus pursuant to a May 1999 rating.  

The veteran now asserts that he was knocked unconscious as a 
result of the naval gunfire in October 1952 and that the 
claimed disorders currently on appeal have resulted.  

A buddy statement dated in May 1985 indicates that the 
veteran was observed next to the gun mount when it fired.  
That statement does not indicate that the veteran was 
rendered unconscious or even knocked down; rather, the buddy 
contradicts the veteran by stating that he was only seen as 
leaning or holding onto the gun mount.  

In a February 1987 VA medical record, the veteran gave a 
history of having fallen off a scaffold, and having been 
thrown from a car.  No mention was made of eye or head 
(cerebral) injuries.  In March 1987, he related an episode in 
1985 when he experienced blurred vision and vertigo.  No 
mention of eye pain or cerebral disability was mentioned in a 
November 1987 VA medical examination. 

In a May 1990 administrative law judge decision, the veteran 
was found to be entitled to Social Security Administration 
disability benefits effective November 1988.  The basis of 
the award was chronic and severe of the lumbar and cervical 
spine.  

An April 1999 VA examination was silent for complaints or 
findings as to eye pain and negative for head and/or 
cerebellar signs of abnormality.  

Private outpatient treatment records dating in October 2002 
report pain in the left eye with associated headaches.  A CT 
of the head was taken for right temporal headaches with 
orbital eye pain but revealed mild atrophy, but no acute 
abnormality.  The etiology of the atrophy was not disclosed.

A March 2003 Brain MRI provided an impression of generalized 
cerebral atrophy.  At a November 2004 VA mental disorders 
examination, the veteran admitted drinking 6-7 beers daily 
and sometimes whiskey.  The examiner commented that the 
veteran had a history of heavy drinking, a history of bar 
fights and DWI's and that the veteran does not have good 
insight and judgment with respect to his alcohol abuse.   

The evidence supporting the claims is limited to the 
veteran's assertions.  The Board notes that the veteran's 
opinion submitted as to medical matters is without probative 
value because the author, as a lay persons, is not competent 
to establish a medical diagnosis or draw medical conclusions 
or establish an etiological relationship of a current 
condition to military service; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Apart from the veteran's assertions, the evidence does not 
support that the veteran sustained an acoustic concussion or 
any other concussion in service.  Moreover, the first medical 
complaints or findings supporting the existence of the 
claimed disorders dates from 2002, nearly a half century 
after service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  There is no 
competent evidence demonstrating the claimed disorders in 
service or that such disorders are related to service or a 
service connected disability.  In this case, the Board finds 
that the preponderance of the evidence is against the claims.

Because the preponderance of the evidence is against the 
claims the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for eye pain is denied.  

Service connection for cerebral atrophy is denied.  


REMAND

The veteran has advanced his claim for headaches as deriving 
from his being next to a gun mount when it was fired and that 
he sustained an alleged fall and concussion at that time.  
All theories of entitlement for service connection, direct 
and secondary, must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board observes that service medical records reflect the 
veteran being treated for headaches on several occasions 
during service ordinarily in conjunction with treatment for 
seasickness.  Although his separation physical in November 
1953 was silent as to relevant complaints or findings, it is 
reasonable to afford the veteran a VA examination to see if 
he does, in fact, have any current headache disorder that is 
related to his military service since there were headache 
findings in service.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination to determine, 
if possible the etiology of his 
headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner's 
attention is invited to sick call 
reports from June 1952, September 1952 
and October 1952 reflecting treatment 
for headaches inter alia; a July 1952 
admission record from the Naval Medical 
Unit at Tripler Army Hospital for 
treatment of motion sickness; the 
veteran's separation examination from 
November 1953; a private CT of the head 
from October 2002 for right temporal 
headaches and a November 2004 VA mental 
disorders examination.  

If the examiner determines that the 
veteran has a current, chronic headache 
disorder, he/she should render an 
opinion as to whether the diagnosed 
disorder is at least as likely as not 
(i.e., at least a 50 percent 
probability) related to the veteran's 
service.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


